DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher O’Hagan on 3/7/22.
The application has been amended as follows: 
The claims have been amended as follows: 
	Referring to claim 1, line 11, 
-- one of the penetration openings -- has been inserted, replacing “a penetration opening”. 
Referring to claim 1, line 19, 
-- the penetration -- has been inserted, replacing “penetration”. 
Referring to claim 1, line 27, 
-- the penetration opening -- has been inserted, replacing “the penetration”. 
Referring to claim 1, line 34, 
-- ; and 


Referring to claim 9, line 16-17, 
-- one of the penetration openings -- has been inserted, replacing “a penetration opening”. 
Referring to claim 9, line 24, 
-- the penetration -- has been inserted, replacing “penetration”. 
Referring to claim 9, line 31-32, 
-- the penetration opening -- has been inserted, replacing “the penetration”. 
Referring to claim 9, line 39, 
-- ; and 
install the system assembly according to the installation sequence. -- has been inserted, replacing “.”. 

Referring to claim 17, line 13-14, 
-- one of the penetration openings -- has been inserted, replacing “a penetration opening”. 
Referring to claim 17, line 21, 
-- the penetration -- has been inserted, replacing “penetration”. 
Referring to claim 17, line 29, 
-- the penetration opening -- has been inserted, replacing “the penetration”. 
Referring to claim 17, line 36, 

installing the system assembly according to the installation sequence. -- has been inserted, replacing “.”. 

Referring to claim 23, line 1, 
-- 17 -- has been inserted, replacing “15”. 
Referring to claim 24, line 1, 
-- 17 -- has been inserted, replacing “15”. 
Allowable Subject Matter
Claims 1-24 allowed.  The following is an examiner’s statement of reasons for allowance: 
While, U.S. Pat. No. 6,496,957 to Kumagai teaches 
1, 9, 17. A computer-implement method/system/program for determining an installation sequence for a system assembly comprising a number of system branches attached to respective terminations, the method comprising: 
receiving, by the number of processors, schematics for a product into which the system assembly is to be installed, wherein the product comprises a number of penetration openings; identifying from the system assembly, by the number of processors, a largest termination intended to pass through a penetration opening; and iteratively identifying, by the number of processors, a next largest termination in the system assembly intended to pass through the penetration, including a diameter of the penetration opening (claims 1-43, Col. 13, lines 3-42, Col. 22, lines 14-32).  

receiving, by the number of processors, schematics for a product into which the system assembly is to be installed, wherein the product comprises a number of penetration openings; identifying from the system assembly, by the number of processors, a largest termination intended to pass through a penetration opening and comparing a diameter of the largest termination to a diameter of the penetration opening; if the diameter of the largest termination is larger than the diameter of the penetration opening, generating, by the number of processors, an error signal for the termination; if the diameter of the largest termination is smaller than the diameter of penetration opening, decrementing, by the number of processors, the diameter of the penetration opening by a diameter of the system branch attached to the largest termination and adding the largest termination as a step in the installation sequence; and iteratively identifying, by the number of processors, a next largest termination in the system assembly intended to pass through the penetration, comparing a diameter of the next largest termination to the decremented diameter of the penetration opening, and further decrementing the diameter of the penetration opening until an error signal is generated for a termination or all terminations in the system assembly intended to pass through the penetration opening are added as steps in the installation sequence.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896